Citation Nr: 0527439	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  04-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from February 1958 to April 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and March 2004 rating decisions of 
the Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the May 2003 rating decision, the 
RO denied service connection for a psychiatric disorder.  In 
the March 2004 rating decision, the RO denied service 
connection for post-traumatic stress disorder.

In a VA Form 9, Appeal to the Board, received in January 
2003, the veteran indicated he wanted a local hearing before 
the Board.  He subsequently withdrew that request in writing 
in January 2004.  However, in a VA Form 9, received in May 
2004, the veteran indicated he wanted a hearing before the 
Board in Washington, DC.  The record reflects that a hearing 
was scheduled at the Central Office in September 2005, and 
the veteran failed to appear for the hearing.  Thus, there is 
no Board hearing request pending at this time.  38 C.F.R. 
§ 20.704(d) (2004).


FINDINGS OF FACT

1.  There is competent evidence of diagnosis of post-
traumatic stress disorder, depression and anxiety, which has 
been attributed to service, to include the in-service 
stressors.  

2.  There is credible, supporting evidence that the claimed 
in-service stressors occurred.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, a psychiatric disorder, to include post-traumatic 
stress disorder, was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The veteran claims that service connection for a psychiatric 
disorder, to include post-traumatic stress disorder, is 
warranted.  He states that he was exposed to several 
stressors in service, which have contributed to his current 
psychiatric disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Service connection for post-traumatic stress disorder 
requires the following: (1) a current diagnosis of post-
traumatic stress disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2004).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of post-traumatic stress disorder will vary depending upon 
whether the veteran engaged in "combat with the enemy."  If 
VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related then his lay 
statement are accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines that the alleged stressor is not 
combat related, then the claimant's lay statements, in and of 
themselves, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
evidence that corroborates the statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); see also Zarycki, 6 Vet. App. at 98, 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, the veteran has admitted that he did not engage 
in combat.  Accordingly, his lay statements, alone, are not 
sufficient to establish the occurrence of his in-service 
stressors; rather, corroborating evidence is needed to 
support the claim for service connection.

The veteran has provided various details regarding his in-
service stressors.  In February 2003, he stated the routine 
of maneuvers with the battalion and the Marines was part of 
the start of his anger and depression.  He stated they used 
live ammunition in the operation of small handguns to the 
largest weapons one could carry.  The veteran added that 
while in Cuba, a plane had crashed on a hill, and they found 
only one helmet and that everything else was burned to a 
crisp.  He also stated that while on reconnaissance patrol, 
four Marines were killed by their own landmines, and that he 
watched one of his own men killed at point blank range while 
playing war games.  The veteran noted he began to drink a lot 
while in service and was drunk while on duty and for years 
following his discharge from service.  

In a post-traumatic stress disorder questionnaire received in 
March 2004, the veteran stated that his stressors involved 
pre-Cuban missile events, reconnaissance patrol at least 10 
times, having no ammunition at night to deal with the Cuban 
tanks and troops coming through the fence, and plane crashes.  
In a post-traumatic stress disorder questionnaire received in 
April 2004, the veteran reiterated the same stressors 
described in the March 2004 questionnaire, but added that two 
Marines had been killed by their own landmines while on 
patrol.  He also stated that a plane had crashed in front of 
him on the side of the hill.

The veteran's service medical records are silent for any 
psychiatric complaints of or treatment for a psychiatric 
disorder.  Beginning in July 1961, the veteran was charged 
with several periods of absence without leave.

In October 2002, the veteran was seen at VA by a clinical 
nurse specialist and registered nurse.  He reported 
depression, which he stated had been there since childhood.  
The veteran stated he had difficulties with the way his 
father treated and disciplined him while growing up.  He also 
reported that while serving in the military, he witnessed 
death, had a near death experience, and had to clean up after 
a plane crash.  The VA registered nurse entered a diagnosis 
of post-traumatic stress disorder and stated it was due to 
childhood and military experiences.  In December 2002, the 
veteran reported he had hit and killed a man following 
service and still had memories of that.  He also stated he 
had hyperstartle reflex, avoidance tendencies, and flashbacks 
related to that and his military experiences.

In a May 2003 letter, Dr. RK, a private physician, stated he 
had been treating the veteran since 1987 for anxiety and 
depression.  He diagnosed post-traumatic stress disorder, 
anxiety, and depression and attributed it to the veteran's 
service.

In a June 2003 letter, the VA registered nurse stated that 
she had been treating the veteran for post-traumatic stress 
disorder and depression since December 2002.  She reported 
the stressors that had been described by the veteran and 
stated she felt the veteran had post-traumatic stress 
disorder due to the in-service stressors.  The record 
reflects that the veteran continues to receive ongoing 
treatment with VA and, in particular, with this nurse.

In an August 2003 statement from the veteran's spouse, she 
stated that she married the veteran in 1965 and noticed that 
something was wrong.  She described the veteran yelling and 
kicking in his sleep and that she did not know what had 
caused this behavior.

After carefully considering the evidence of record in the 
light most favorable to the veteran, the Board finds that the 
evidence supports the grant of service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder.  Initially, it must be noted that VA has not 
provided the veteran with an examination, to include an 
opinion, in connection with his claim, even though he meets 
the criteria for an examination.  See 38 U.S.C.A. § 5103A(d) 
(West 2002).  This claim has been pending since 2002, and the 
Board finds that it would unduly delay the resolution of the 
veteran's claim if it remanded it for a VA examination, given 
the evidentiary circumstances already present in this case.  

A VA registered nurse and a medical professional have entered 
diagnoses of post-traumatic stress disorder, anxiety, and 
depression and have attributed it to the veteran's service.  
There is no competent evidence to refute these diagnoses.  
Therefore, there is competent evidence of a current 
disability, diagnosed as post-traumatic stress disorder, 
anxiety, and depression, which has been attributed to 
service.

An essential matter before the Board is whether the in-
service stressors alleged by the veteran are sufficiently 
corroborated.  The veteran was first seen at VA for 
psychiatric complaints in October 2002-prior to the time he 
submitted a VA application for compensation benefits for a 
psychiatric disorder-wherein he reported having witnessed 
the deaths of individuals, had a near death experience, and 
had to clean up after a plane crash while in the military.  
As these statements were made prior to filing an application 
for compensation benefits and in connection with medical 
treatment, the Board finds that such report of stressors are 
of enhanced credibility.  Additionally, the veteran states 
that these alleged stressors occurred between 1960 and 1961.  
The service personnel records show that he had several 
absences without leave starting in 1961, and the veteran had 
to serve for a longer period of time to complete his four-
year obligation with the Navy.  Nevertheless, the stressors 
he has described are consistent with the nature of service 
during the time period and in the location in which he served 
and, as such, are found to be credible.

Lending additional credence to the veteran's report of 
stressors is that he has been forthright in reporting that he 
had stressors from childhood and one following service, where 
he hit and killed a man while driving under the influence.  
He has not remotely attempted to attribute his psychiatric 
complaints only to service, but rather to a multitude of 
stressors that have occurred throughout his life.  This is 
further evidence that the veteran has been objective and 
comprehensive in reporting his background and is a credible 
historian.  

Accordingly, resolving all reasonable doubt in favor of the 
veteran, the Board finds that his in-service stressors have 
been corroborated by "credible supporting evidence," which 
is described above, and that he meets the criteria for the 
award of service connection for a psychiatric disorder, to 
include post-traumatic stress disorder.  See 38 C.F.R. 
§ 3.304(f).


ORDER

Service connection for a psychiatric disorder, to include 
post-traumatic stress disorder, is granted.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


